In an action to recover damages for personal injuries, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Queens County (Milano, J.), dated May 14, 1998, which granted the defendant’s motion for *524summary judgment on the ground that the plaintiff had not suffered a serious injury within the meaning of Insurance Law § 5102 (d), and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
On his motion for summary judgment, the defendant established a prima facie case that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), in the subject automobile collision (see, Gaddy v Eyler, 79 NY2d 955). In opposition to the defendant’s motion, the plaintiff submitted, inter alia, numerous reports which were not in admissible form (see, Grasso v Angerami, 79 NY2d 813, 814; Craft v Brantuk, 195 AD2d 438; Gleason v Huber, 188 AD2d 581), and an affirmation of Dr. Philip Taylor, which failed to state what, if any, objective tests were performed to determine the range of motion of the plaintiff’s cervical spine (see, Lincoln v Johnson, 225 AD2d 593; Giannakis v Paschilidou, 212 AD2d 502; Antoniou v Duff, 204 AD2d 670). The plaintiff’s affidavit merely contained subjective complaints of pain. The opposition was therefore insufficient to raise a triable question of fact on the issue (see, Scheer v Koubek, 70 NY2d 678; Iglesias v Inland Freightways, 209 AD2d 479). Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.